       Case 1:19-cv-01472-NONE-JLT Document 51 Filed 10/09/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                       Case No.: 1:19-cv-01472-NONE-JLT
12                  Plaintiff,                            ORDER GRANTING IN PART AND DENYING
13          v.                                            IN PART STIPULATION TO AMEND THE
                                                          CASE SCHEDULE
14   PRUDENTIAL SECURITY, INC.,
                                                          (Doc. 50)
15                  Defendant.

16
17          Defense counsel has filed a notice that he intends to withdraw from the representation of the
18   defendant. (Doc. 48) He offers little explanation for this need to withdraw, except to cite to the Rules
19   which, of course, lay out various reasons why withdrawal may be required. Id. He offers no
20   indication whether the defendant agrees with the withdrawal or whether he has reason to believe he
21   will not be required to file a motion to withdraw.
22          Nevertheless, counsel seek to amend the case schedule to allow the defendant to retain
23   substitute counsel and for the new attorney to become prepared to proceed. Notably, counsel can
24   offer the Court no assurance that the defendant will retain counsel within 30 days or, if this occurs,
25   whether the proposed schedule amendment makes sense for the newly retained counsel. For
26   example, if the corporation fails to take the steps needed to retain new counsel and current counsel is
27   forced to file a motion to withdraw, that process can take 45 days or more from the date the motion
28   is filed. After that, the Court would be required to afford the defendant an opportunity to appear

                                                          1
       Case 1:19-cv-01472-NONE-JLT Document 51 Filed 10/09/20 Page 2 of 2


1    through counsel. This entire process could take until the end of the year to complete. Thus, though

2    the Court will GRANT the stipulation to the extent that it will continue the hearing on the motion to

3    compel to November 30, 2020 at 10:30 a.m., the rest of the stipulation is DENIED as premature.

4
5    IT IS SO ORDERED.

6       Dated:     October 8, 2020                            /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
